       Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 1 of 8



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ERICA A. HYLA                                              CIVIL ACTION

VERSUS                                                     NUMBER: 21-1199

JACQUES F. BEZOU, ET AL                                    SECTION: “B”(2)



                                ORDER & REASONS

       Before the Court are plaintiff Erica Hyla’s (“Hyla”) motion

to remand (Rec. Doc. 6); Jacques F. Bezou, Sr., Jacque F. Bezou,

Jr.,    Jacque    F.   Bezou,   APC,   and   Jacque   F.    Bezou,   Sr.,    LLC’s

(collectively, “defendants”) oppositions to plaintiff’s motion

remand (Rec. Doc. 8); and plaintiff’s reply (Rec. Doc. 13). For

the reasons discussed below,

       IT IS ORDERED that plaintiff’s motion to remand (Rec. Doc. 6)

is GRANTED.

FACTS AND PROCEDURAL HISTORY

       On June 7, 2021, plaintiff filed suit against defendants 1

alleging state law claims for breach of a partnership agreement,

breach     of    contract,   breach    of    Louisiana     Wage   Payment    Act,

intentional and/or negligent infliction of emotional distress,

negligence, detrimental reliance, negligent misinformation, abuse

of rights, breach of fiduciary duty, and defamation. Rec. Doc. 6-



1 The action was originally brought in the 22nd Judicial District Court for the
Parish of St. Tammany.


                                        1
     Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 2 of 8



2 at 6. The action arises out of a partnership agreement between

Hyla and defendants. Id. at 3. Plaintiff was previously employed

at the Bezou Law Firm and was made partner of the firm in or around

March 2019. Id. 2 The partnership agreement was to “pay minimum

distributions, to provide health insurance 3 [,] and to share

profits based on the recovery in certain contingency fee cases.

Rec. Doc. 6-1 at 13. The firm’s group health insurance plan is

governed by ERISA. Rec. Doc. 8 at 2. In or around October 2020 and

after Jacque F. Bezou Jr. allegedly “caused a scene” at Hyla’s

home, Jacque F. Bezou senior informed Hyla that she would be

required to work remotely. Rec. Doc. 6-2 at 4. 4

      Thereafter, defendants allegedly took numerous actions to

cause Hyla to quit or to voluntarily resign from the partnership,

including restricting her access to firm resources and refusing to

compensate Hyla in accordance with their agreement. This delay in

compensation     subsequently     led   Hyla   to   withdraw    approximately

$18,000 of her retirement funds in the firm 401(k), among other

damages. Id. at 5. Approximately two weeks before Hyla was to be


2 Jacque F. Bezou, Jr., acting managing partner for the Bezou law firm and Bezou

Partnership made Hyla a partner of the firm in exchange for her commitment to
the firm and agreement not to seek other employment opportunities. Hyla was
approved by all members of the firm at that time in or about April of 2019.
Rec. Doc. 6-2 at 3.
3 In regard to health insurance, Jacque F. Bezou Jr. agreed that Hyla would be

provided health insurance, at the firm’s sole expense, for herself and her
children. It was agreed that Hyla would be added to the Firm Plan no later than
the end of the 2020 calendar year. Rec. Doc. 6-2 at 4.
4 The decision that Hyla would be working remotely was not allegedly being made

because of her work product or any other business decision, but rather was
motivated by “personal factors.” Id.


                                        2
    Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 3 of 8



enrolled   in   the   firm’s   health    insurance    plan,    defendants

terminated their business relationship with Hyla. Id.

     On June 21, 2021, defendants removed the instant case to this

Court on the basis of federal question jurisdiction, alleging that

Hyla’s state law causes of action are preempted by ERISA and are

within the sole purview of 29 U.S.C. §1144(a); that removal is

proper under 28 U.S.C. §1141; and that this Court has jurisdiction

pursuant to 28 U.S.C. § 1131 and 1367(a). Id. at 6.

     On June 30, 2021, plaintiff filed a motion to remand the case

for lack of federal subject matter jurisdiction, arguing that the

claims asserted in the petition are not preempted by ERISA. Id.

LAW AND ANALYSIS

     A civil action filed in state court may be removed to federal

court if the federal court would have original jurisdiction over

the matter. 28 U.S.C § 1441(a). When challenged by a plaintiff

seeking remand, the defendant attempting to establish removal

bears the burden of proof. Gutierrez v. Flores, 543 F.3d 248, 251

(5th Cir. 2008) (citations omitted). “In assessing whether removal

is appropriate, this Court is guided by the principle, grounded in

notions of comity and the recognition that federal courts are of

limited jurisdiction, that removal statutes should be strictly

construed.” Gulf Coast Plastic Surgery, Inc. v. Standard Ins. Co.,

562 F.Supp.2d 760, 764 (E.D.La. 2008). Doubts concerning removal




                                    3
      Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 4 of 8



should be construed against removal and in favor of remand to state

court. See Gutierrez, 543 F.3d at 251 (citations omitted).

       Federal    district    courts     have   jurisdiction     over    actions

“arising under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. § 1331. “To determine whether [a] claim arises

under federal law, [courts] examine the ‘well pleaded’ allegations

of the complaint and ignore potential defenses.” Arana v. Ochsner

Health Plan, 338 F.3d 433, 437 (5th Cir. 2003) (“As a general rule,

absent diversity jurisdiction, a case will not be removable if the

complaint does not affirmatively allege a federal claim.”); see

also Gutierrez, 543 F.3d at 252 (“Generally, there is no federal

jurisdiction if the plaintiff properly pleads only state law causes

of    action”).   “[F]ederal    question      jurisdiction    does     not   exist

unless the vindication of a right under state law necessarily

turn[s] on some construction of federal law.” Gulf Coast Plastic

Surgery,     Inc.,   562   F.Supp.2d     at   764   (citations   and    internal

quotations omitted).

       However, an exception to the well-pleaded complaint rule is

recognized under the doctrine of complete preemption. “Congress

may    so   completely     preempt   a   particular    area   that   any     civil

complaint raising this select group of claims is necessarily

federal in character” and is therefore, removable. See Metro. Life

Ins. Co. v. Taylor, 481 U.S. 58, 63-64 (1987). “When a federal

statute wholly displaces [a] state-law cause of action through


                                         4
     Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 5 of 8



complete preemption, the state law claim can be removed.” Aetna

Health Inc. v. Davila, 542 U.S. 200, 207 (2004) (citations and

internal    quotations     omitted).       Removal   of   such   a   claim    is

appropriate because “when the federal statute completely preempts

the state-law cause of action, a claim which comes within the scope

of that cause of action, even if pleaded in terms of state law, is

in reality based on federal law.” Id. at 207-08(citations omitted).

ERISA is one such statute that completely preempts state law in

certain circumstances. Id. at 208-09.

      ERISA may pre-empt a state law claim either by complete pre-

emption or conflict (ordinary) pre-emption. See Giles v. NYLCare

Health Plans, Inc., 172 F.3d 332, 336 (5th Cir. 1999) (citing

McClelland v. Grownwaldt, 155 F.3d 507 (5th Cir. 1998), overruled

in part on other grounds by Arana v. Ochsner Health Plan, 338 F.3d

433, 440 n.11 (5th Cir. 2003). Complete pre-emption pursuant to

ERISA §502(a) 5 provides removal jurisdiction, but conflict or

ordinary    preemption    pursuant     to    ERISA   §514   does     not. 6   Id.


5 ERISA § 502(a) provides that a participant or beneficiary of an employee
benefit plan may bring a civil action “to recover benefits due to him under the
terms of his plan, to enforce his rights under the terms of the plan, or to
clarify his rights to future benefits under the terms of the plan.” 29 U.S.C.
§ 1132(a)(1)(B); see Halliburton Co. Benefits Comm. v. Graves, 463 F.3d 360,
375–76 (5th Cir.2006).
6 Conflict preemption exists when ERISA provides an affirmative defense to a

state law claims and involves ERISA §514(a), which provides that ERISA “shall
supersede any and all State laws insofar as they may not or hereafter relate to
any employer benefit plan. However, for a district court to exercise removal
jurisdiction, complete preemption must exist. Giles, 172 F.3d at 337 (“When the
doctrine of complete preemption does not apply, but the plaintiff’s state claim
is arguably preempted under §514(a), the district court, being without removal
jurisdiction, cannot resolve the dispute regarding preemption.”). The Fifth
Circuit has made clear that the existence of conflict preemption to the well-


                                       5
     Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 6 of 8



“[C]omplete preemption exists when a remedy falls within the scope

of or is in direct conflict with ERISA §502(a), and therefore is

within the jurisdiction of federal court.” McGowin v. ManPower

Int’l, Inc., 363 F.3d 556, 559 (5th Cir. 2004).

      Relevant here, ERISA § 502(a)(1)(B) provides:

            A civil action may be brought…by a participant or
            beneficiary to recover benefits dur to him under the
            terms of his plan, to enforce his rights under the terms
            of the plan, or to clarify his rights to future benefits
            under the terms of the plan.

      29. U.S.C. § 1132(a)(1)(B). In Aetna Health v. Davila, the

Supreme Court explained that:

            [ERISA § 502(a)(1)(B)] is relatively straightforward. If
            a participant or beneficiary believes that benefits
            promised to him under the terms of the plan are not
            provided, he can bring suit seeking provision of those
            benefits. A participant or beneficiary can also bring
            suit generally to “enforce his rights” under the plan,
            or to clarify any of his rights to future benefits.

            It follows that if an individual brings suit complaining
            of a denial of coverage for medical care, where the
            individual is entitled to such coverage only because of
            the terms of an ERISA-regulated employee benefit plan,
            and where no legal duty (state or federal) independent
            of ERISA or the plan terms is violated, then the suit
            falls “within the scope of” ERISA §502(a)(1)(B)…In other
            words, if an individual at some point in time, could
            have brough his claim under ERISA §502(a)(1)(B), and
            where there is no independent legal duty that is
            implicated   by   a   defendant’s   actions,  then   the
            individual’s cause of action in completely preempted by
            ERISA § 502(a)(1)(B).


pleaded complaint rule. Id. (“State law claims [that] fall outside the scope of
ERISA’s civil enforcement provision § 502, even if preempted by §514(a), are
still governed by the well-pleaded complaint rule, and therefore, are not
removable under the complete-preemption principles[.]”). Thus, the mere
presence of conflict preemption does not raise a federal question.


                                      6
    Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 7 of 8




     542 U.S. at 210 (citations omitted).

     Further, this Court has held that ERISA preemption applies if

the claim: (1) requires interpretation of an ERISA plan; and (2)

implicates a relationship governed by ERISA. See Gulf Coast Plastic

Surgery v. Standard Ins. Co., 562 F. Supp. 2d 760, 767 (E.D.La.

2008). This Court in Anderson v. Ocshner Health System relied on

the above proposition in finding that plaintiff’s claims did not

meet the test set forth in Aetna Health Inc. v. Davila,supra. No.

11-2236, WL 2116173, at *3 (E.D.La. June 11, 2012). While the facts

in Anderson appear distinguishable from the instant case, this

Court concluded that plaintiffs’ claims against defendant did not

require an interpretation of an ERISA plan, because the claims did

not involve a coverage determination or a wrongful denial of ERISA

benefits; rather plaintiff’s claims hinged on whether defendant

complied   with   its   employment       obligations   under   a   provider

agreement. Id. at *3-4. Additionally, plaintiff’s claims did not

“implicate a relationship governed by ERISA’ because the defendant

was not a “principal ERISA entity.” Id. at *4. Accordingly, Davila

was not satisfied because the relationship between the parties was

“not a relationship governed by ERISA and this case does not

involve a denial of benefits,” and thus plaintiff, as here, could

not sue defendant pursuant to ERISA § 502(a).




                                     7
     Case 2:21-cv-01199-ILRL-DPC Document 14 Filed 08/23/21 Page 8 of 8



      The reasoning of the Anderson case is equally appropriate

here. Hyla could not assert claims against defendant under ERISA

§ 502(a)(1)(B), because HYLA is not claiming wrongful denial of

coverage under the terms of the health care           plan.      Plaintiff’s

claims would not require the court to interpret an ERISA plan to

determine whether plaintiff was wrongfully denied coverage or

whether the administration of a claim was improper. Rather, like

in   Anderson,   plaintiff’s    claims   hinge   on    whether   defendants

complied with their obligations under a partnership agreement.

Further, as plaintiff contends, the lack of health insurance was

a “mere consequence” of her termination – not a motivating factor

thereof.   Defendants     appear   to    mis-characterize     the   claim

as one sounding in ERISA. Accordingly, defendants have not met

their burden in proving the instant claims could have been brought

under § 502(a).


      Therefore, this action is remanded to state court for lack of

federal subject matter jurisdiction.



       New Orleans, Louisiana this 23rd day of August 2021




                             ___________________________________
                             SENIOR UNITED STATES DISTRICT JUDGE




                                     8
